DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on April 20, 2021 is acknowledged and has been entered.  Claims 1, 3 and 10 have been amended.  Claim 7 has been canceled.  Claims 1-6 and 8-10 are pending.

Claims 1-6 and 8-10 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in clearly establishing the differences between the prior art references and the method as claimed.  The claimed method is patentable because of multiple features combined, including multiplex amplification of six loci with six different dyes, together with the 
In fact, Applicant persuasively argues that two of the references really teach away from the method as claimed.    First, Applicant argues, regarding Lee, that Lee does not teach multiplex amplification, as claimed and as requiring amplification of six loci with six dyes using primers labeled with six or more fluorescent dyes (p. 8 of remarks).  Further, Applicant persuasively argues against Lee as teaching the optical detector element.  In part, Applicant argues “claim 1 would fall into the category that Lee describes as ‘emission scanning with a fixed excitation wavelength’ and that Lee teaches that they “chose a set of six reporter dyes and one passive reference that are spectrally well-resolved in fluorescence emission mode” and that “these dyes would not perform well as a set with single excitation wavelength, since the excitation maxima of the set varies from 500 to 670 nm…” (p. 9 of remarks). Lee goes on in the same passage to note that the difference in wavelength is because it would be difficult to obtain equivalent brightness and dyes that are equally excited (col. 68, example 4, results and discussion).  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637